PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/974,541
Filing Date: 8 May 2018
Appellant(s): Hett et al.



__________________
Brenda Holmes, RNO. 40339
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/24/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/29/2021 from which the appeal is taken is being maintained by the examiner.


(2) Response to Argument

The Appellant presents the following argument(s) [in italics]: (See Appeal Brief, Page 5)
… Although Ghosh describes that the IoTMA may assess the criticality of the communication request, Ghosh fails to describe that the communication request identifies a critical path that includes the critical node and nodes logically located between the critical node and the root node of the first PAN. .…
The Examiner respectfully disagrees with the Appellant. 
 Ghosh Paragraph 31 disclosed assessing the communication request and assigning priority and criticality to future communication requests.
Ghosh disclosed a critical path, that is, the communication path between an IoT device and the destination IoT device wherein there is an assigned criticality to the desired session and furthermore wherein the said communication path include one or more ICGWs, IoTMAs, NWDB, Macro Cellular network (MCN) 208, etc. Other than being initiated for a specific IoT device in an external IoT network, the communication request may be initiated for the external IoTN, or an IoT consumer application.
an IOTGW from the plurality of IOTGW's that has the highest suitability score to be selected is equivalent to a backhaul connection that is required to be a part of the critical path. Furthermore each of the selected network elements, IOTGW  and/or the IoTMAs, NWDB, Macro Cellular network (MCN) 208 is equivalent to a critical node in the critical path.
The Examiner notes that while Ghosh does not explicitly describe a critical path, the Ghosh communication path selected specifically for the transmission and reception of the critical messages are interpreted as equivalent to the claimed critical path.

Ghosh-Brahmbhatt-Chen disclosed (re. Claim 1)  wherein the critical path includes a critical node which requires a backhaul connection between a PAN and a central system to join or remain joined to the PAN, (Ghosh- Paragraph 25, immediate resolution of any issue that is detected by one or more IoT device in any one of these IoT networks, for example, car IoT network 102 )     and the critical path includes nodes logically located between the critical node and a root of a first PAN, (Ghosh-Figure 2, IoT applications )  and the second node is logically located between the root of the first PAN and the node on the critical path; (Ghosh-Paragraph 65, MCN interface 322 enables connectivity of ICGW 300B to Other part of the network 338 that may include one or more ICGWs, IoTMAs, NWDB, Macro Cellular network (MCN) 208 )
 


The Appellant presents the following argument(s) [in italics]: (See Appeal Brief, Page 6)
…  Even if the IoTMA selects a communication path for a communication request, Ghosh does not describe a layer 3 message that identifies a critical path that includes a node that receives the layer 3 message or that the communication request identifies a communication path that includes the device that receives the communication request. .…
The Examiner respectfully disagrees with the Appellant. 
Ghosh is not relied upon to disclose a Layer-3 message.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Chen Paragraph 74 disclosed wherein each LLN device broadcasts a Destination Advertisement Object ( DAO) message. A DAO messages usually contains a set of one or more RPL Target options and Transit Information options.  
The Examiner notes wherein the Chen DAO message is a data structure for exchanging messages.
In context of Ghosh-Chen, wherein Ghosh Paragraph 64 disclosed that ‘communication module 328 sends a periodic report related to the parameters monitored through IoTGW interface 320 to a Session and Service (SSM) module 326’ it suitability of the current IoTGW may be checked , Paragraph 207, an IOTGW from the plurality of IOTGW's that has the highest suitability score is selected) 
Ghosh,Brahmbhatt and Chen are analogous art because they present concepts and practices regarding node membership and node joining procedures in personal area networks (PANs).  At the time of the invention it would have been obvious to combine Chen into Ghosh.  The motivation for the said combination would have been to implement a central controller with the capability of calculating routing paths between a source and a destination as well as configuring the TSCH Schedule for each of the LLN devices on the path in a centralized way. The central controller may be co-located on the BR or outside of the 6TiSCH network. (Chen-Paragraph 41)

The Appellant presents the following argument(s) [in italics]: (See Appeal Brief, Page 6)
… The cited combination fails to describe that a device that operates as a node joined to a first PAN changes its status to critical path status in response to receiving a message from a second node, where the message is responsive to a message sent by a critical node to join the first PAN at layer 3. .…
The Examiner respectfully disagrees with the Appellant. 
Ghosh Paragraph 30 disclosed wherein upon receiving a communication request, the IoTMA may assess the criticality associated with the communication 
Ghosh Paragraph 31 disclosed assessing the communication request and assigning priority and criticality to future communication requests.
The Examiner notes wherein the criticality of the Ghosh communication path is not a static designation but is evaluated upon receiving a communication request.
Ghosh-Brahmbhatt-Chen disclosed (re. Claim 1)   change a status of the node to   critical path status in response to (Ghosh-Paragraph 86, a communication request initiated by an IoT device in one of the plurality of IoT networks for a destination IoT device is received  ,  Paragraph 30, Upon receiving a communication request, the IoTMA may assess the criticality associated with the communication request, and the party/parties that may have capability to fulfill the need of the IoT network. Based on the criticality associated with a communication request, the IoTMA may also adapt the thresholds for an ICGW )   on receiving  a layer 3 message  ( Chen-Paragraph 74, each LLN device broadcasts a Destination Advertisement Object ( DAO) message. A DAO messages usually contains a set of one or more RPL Target options and Transit Information options ) from the second node that identifies a critical path that includes the node, (Ghosh-Paragraph 30, Upon receiving a communication request, the IoTMA may assess the criticality associated with the communication request, and the party/parties that may have capability to fulfill the need of the IoT network. Based on the criticality associated with a communication request, the IoTMA may also adapt the thresholds for an ICGW )      wherein the layer 3 message  is responsive (Ghosh-Paragraph 37, sends a periodic report that includes information about the parameters and/or occurrence of an event/exception to the IoTGW. )   to a first layer 3 message previously sent by a critical node within the first PAN, (Ghosh-Paragraph 36, instructions about parameters (representing quality of IoT session) that need to be monitored for an IoT session from the IoTGW. ) 


The Appellant presents the following argument(s) [in italics]: (See Appeal Brief, Page 7)
…the communication request of Ghosh is not responsive to a previously sent message from a critical node, where the critical node is joined to the first PAN at layer 2 and previously sent the first layer 3 message to join the first PAN at layer 3. The communication request of Ghosh is between devices already joined to their respective networks, e.g., an IoT device already joined to a car IoT network and an IoT device already joined to a gas station IoT network.   .…
The Examiner respectfully disagrees with the Appellant. 
The Examiner notes wherein Ghosh is not limited to wherein the communication request is from a node that is already joined to the IoT network. 
Ghosh disclosed wherein the a car IoT network 102 may be moving from one point to another and establishing inter-IoT network connectivity .   The Ghosh IoT devices are joining a new/different IoT network(s) such that connectivity of different IoT networks facilitated through gateways and MCN 110 enables immediate resolution of 
The Examiner notes that Ghosh Paragraph 90, Paragraph 213 disclosed wherein all IoT devices associated with an IoT network can migrate/register to a second, different IoTGW as necessitated when connectivity is lost with a current IoTGW and cannot be re-established.  Brahmbhatt disclosed wherein a single node can select a first PAN or a second PAN depending on the availability of a wireless access point.  
 The Examiner further notes that Ghosh does not explicitly disclose a process for a node to join a PAN.
 The Supreme Court in KSR International Co. v. Teleflex Inc.,   identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.  An exemplary rationale that may support a conclusion of obviousness is that of  (B) Simple substitution of one known element for another to obtain predictable results; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art that the Ghosh registration process is equivalent to the Brahmbhatt joining process because they both involve updating and/or maintaining a list of nodes/devices that are connected to a IoTGW or a wireless access point.  In context of Ghosh-Brahmbhatt it would be a simple substitution 
Furthermore at the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art that the Ghosh disclosure of transferring an entire IoT network (‘PAN network’) may be implemented as taught by Brahmbhatt such that each discrete IoT device in Ghosh performs the registration process separately on a node-level, not on the group-level. 


The Appellant presents the following argument(s) [in italics]: (See Appeal Brief, Page 8)
… The cited combination fails to describe a layer 3 message that identifies a critical path and that is responsive to a first layer 3 message previously sent by a critical node joined to the first PAN at layer 2 .…
The Examiner respectfully disagrees with the Appellant. 
Ghosh is not relied upon to disclose a Layer-3 message.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


The Examiner notes wherein the Chen DAO message is a data structure for exchanging messages.
In context of Ghosh-Chen, wherein Ghosh Paragraph 64 disclosed that ‘communication module 328 sends a periodic report related to the parameters monitored through IoTGW interface 320 to a Session and Service (SSM) module 326’ it would have been obvious to a person of ordinary skill in the networking art to use the Chen Layer-3 DAO message/signal to exchange and report the updated information between the Ghosh network elements (Ghosh-Paragraph 184, suitability of the current IoTGW may be checked , Paragraph 207, an IOTGW from the plurality of IOTGW's that has the highest suitability score is selected) 
Ghosh,Brahmbhatt and Chen are analogous art because they present concepts and practices regarding node membership and node joining procedures in personal area networks (PANs).  At the time of the invention it would have been obvious to combine Chen into Ghosh.  The motivation for the said combination would have been to implement a central controller with the capability of calculating routing paths between a source and a destination as well as configuring the TSCH Schedule for each of the LLN devices on the path in a centralized way. The central controller may be co-located on the BR or outside of the 6TiSCH network. (Chen-Paragraph 41)


The Appellant presents the following argument(s) [in italics]: (See Appeal Brief, Page 8)
… Ghosh does not describe that the periodic report or the instructions describe a layer 3 message or that they identify a critical path. In addition, Ghosh does not describe that either the periodic report or the instructions are sent by a node joined to a PAN at layer 2 or sent to join a PAN at layer 3. .…
The Examiner respectfully disagrees with the Appellant. 
In context of Ghosh-Chen, wherein Ghosh Paragraph 64 disclosed that ‘communication module 328 sends a periodic report related to the parameters monitored through IoTGW interface 320 to a Session and Service (SSM) module 326’ it would have been obvious to a person of ordinary skill in the networking art to use the Chen Layer-3 DAO message/signal to exchange and report the updated information between the Ghosh network elements (Ghosh-Paragraph 184, suitability of the current IoTGW may be checked , Paragraph 207, an IOTGW from the plurality of IOTGW's that has the highest suitability score is selected) 


The Appellant presents the following argument(s) [in italics]: (See Appeal Brief, Page 9)
… The cited combination fails to describe that a device operating as a node on a first PAN initiates joining a second PAN based on the node having critical path status and the backhaul connection being unavailable. .…

Ghosh disclosed (re. Claim 1)  in response to determining that the backhaul connection is unavailable, (Ghosh-Paragraph 184, suitability of the current IoTGW may be checked , Paragraph 207, an IOTGW from the plurality of IOTGW's that has the highest suitability score is selected) search for another PAN with an available backhaul connection (Ghosh-Paragraph 8, selectively initiating, based on determining unsuitability of the existing communication session, a new communication session between the IoT device and the destination IoT device, wherein initiating the new communication session comprises: finalizing an IoTGW for IoT network of the IoT device based on comparison of a set of gateway parameters with associated thresholds within a set of IoTGW thresholds in response to receiving a communication request; determining priority, criticality, and resource requirement of the destination IoT device for the communication request based on a purpose of the communication request; finalizing an ICGW for the IoT network of the IoT device to communicate with the IoTGW based on comparison of a set of communication parameters with associated thresholds within a set of ICGW thresholds , Paragraph 108-Paragraph 109, The current IoTGW checks if a current ICGW is suitable. If the ICGW is not suitable, the current IoTGW initiates discover of ICGW to determine a suitable ICGW. ) 

The Appellant presents the following argument(s) [in italics]: (See Appeal Brief, Page 10)
… Ghosh describes that the suitability scores are based on a set of IoTGW parameters. Ghosh does not describe that the IoTGW parameters include an indication that the IoTGW is a node on a critical path or has critical path status…although Brahmhhatt describes that a sensor node selects a PAN to join, Brahmhhatt does not describe that after a sensor node is joined to a PAN that it initiates joining another PAN based on its status as a critical path node and its determination that a backhaul connection is unavailable..
The Examiner respectfully disagrees with the Appellant. 
Ghosh Paragraph 108-Paragraph 109 disclosed wherein the current IoTGW checks if a current ICGW is suitable. If the ICGW is not suitable, the current IoTGW initiates discover of ICGW to determine a suitable ICGW.
The Appellant Remarks appear to imply wherein the Ghosh suitability attribute is entirely separate and independent of the Ghosh communication request criticality attribute.  The Examiner does not agree with the Appellant characterization of the prior art. 

The Appellant presents the following argument(s) [in italics]: (See Appeal Brief, Page 10-11)
…Rejections rely on improper hindsight to combine Ghosh, Brahmbhatt and Chen…Ghosh already describes how to “transfer from one IoTGW to another more suitable IoTGW”. The examiner fails to cite any evidence that the references recognize a problem with the registration process of Ghosh that would support a reason to combine the references, other than hindsight….There is no reason to combine Ghosh with Chen to calculate a routing path since Ghosh already describes determining a communication path and neither reference identifies any shortcomings in how Ghosh determines a communication path.  .…
The Examiner respectfully disagrees with the Appellant. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Examiner notes wherein the Chen low power and lossy networks (LLN)s  implemented using 6LoWPAN and/or Bluetooth  are equivalent to the claimed Personal Area Networks.  Similarly the Ghosh car IoT network(s) 102 are equivalent to the claimed Personal Area Networks. 
Ghosh,Brahmbhatt and Chen are analogous art because they present concepts and practices regarding node membership and node joining procedures in personal area networks (PANs).  At the time of the invention it would have been obvious to combine Chen into Ghosh.  The motivation for the said combination would have been to implement a central controller with the capability of calculating routing paths between a source and a destination as well as configuring the TSCH Schedule for each of the LLN 

 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/GREG C BENGZON/Primary Examiner, Art Unit 2444                                                                                                                                                                                                        


Conferees:

/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444     

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                           
{ 3 }
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.